DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4/22/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 29 recites limitations concerning the third formation and third concentrations. This is not supported in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-36 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
with regards to independent claim 30:
(step 2a)The claim recites the step of determining1 that a value of a first concentration of a radioisotope in a first subterranean formation is at a secular equilibrium concentration for the first subterranean formation, which is an act of evaluating information that can be practically performed in the human mind2. Thus, this step is an abstract idea in the "mental process" grouping.
The claim recites the step of identifying  a value of a second concentration of the radioisotope in a second subterranean formation that is adjacent the first subterranean formation, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.
The claim recites the step of determining that the second concentration is at a secular equilibrium by comparing the determined second concentration of the radioisotope with an expected concentration of the radioisotope from the second subterranean formation based on an amount of at least one of uranium or thorium in a subterranean liquid sample taken from the second subterranean formation, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.
The claim recites the step of determining  that the first subterranean formation is suitable as a hazardous waste repository, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.
The claim recites the step of generating data that represents the determination that the first subterranean formation is suitable as a hazardous waste repository which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.
No additional elements are recited.

 (step 2B)The claim does not recite any additional elements and thus does not amount to significantly more than a collection of abstract ideas.
Therefore, claim 30 is not patent eligible.
Claims 31-36 do not recite any additional elements and thus claims 31-36 do not amount to significantly more than a collection of abstract ideas.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This claim recites limitations concerning the third formation and third concentrations which are not supported by the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-14, 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. US Patent Application Publication 2017/01865053 in view of Nakata et al “An Evaluation of the Long-Term Stagnancy in Porewater in the Neogene Sedimentary Rocks of Northern Japan”.
Muller describes determining that a first formation (118) is suitable as a waste repository based on it having no mobile water (¶0058) and the second formation (116) having no mobile water (¶0056) and based on the determination, forming an access drillhole (106/104/110).
Muller differs from the claimed invention in that Muller describes the formations having no mobile water, but fails to describe the particular steps of determining whether those formations have mobile water.
Nakata—in the same field of endeavor (introduction, first sentence)—describes determining whether a formation has mobile water over long time periods (“long-term stagnancy”) by determining concentrations of radioisotopes ( 36Cl  and He) and determining whether the radioisotopes are at secular equilibrium (abstract). 
Since Muller fails to teach how the formations are evaluated for mobile water, It would have been obvious to one of ordinary skill at the time of filing or invention to have turned to Nakata which describes the determining concentration and determining whether it is at secular equilibrium in order to arrive at the conclusion that the pore water is stagnant (i.e. not mobile) thus one would have bene motivated to modify Muller to have determined the concentration of radioisotope in the first formation (118) and determined whether it was at secular equilibrium; determined the concentration of radioisotope in the second formation (116) and determined whether it was at secular equilibrium; and based on these determinations , to have determined that the pore water was stagnant and thus not mobile and therefore suitable for the storage repository. 
With regards to the added limitations of the amount of uranium or thorium—see Nakata   at page 10, for example,  equations 3, 4, and 5.  Also last two paragraphs. P is dependent on U and Th concentrations, and P is used in equations 4 and 3 to calculate Cl ratios.
Therefore claims 2 is obvious and unpatentable.
With regards to claim 3: Cl and He are described by Nakata in the abstract.
With regards to claims 7-11, see Nakata at page 4, section 3.1—“freshly drilled cores” anticipates the claimed “collecting from a drillhole” of claims 7 and 8; the “ core was taken from the core-tube” implicitly describes the claimed operating a downhole tool; and retrieving the core sample; page 5, section 3.2 second paragraph  “porewater was extracted” describes the claimed removing the fluid sample from the core.
Claims 12-14 are clearly described in Muller.
With regards to claim 27: Muller ¶0058.
With regards to claim 28: Muller abstract and cover page.

Regarding claim 29: Muller in view of Nakata—as shown above—make obvious the determining based on the first and second formations. One of ordinary skill in the art would understand that the subterranean environment contains myriad formations, and an instance of only a first and second formation in contact with one another would be extremely rare. In other words, Muller plainly suggests to one of ordinary skill in the art testing not just first and second formations, but all formations in the vicinity of—or contacting – the formation in which waste would be deposited. Therefore one of ordinary skill in the art would be motivated to make the determinations on the third formation as claimed.

Regarding claims 30-36: Muller in view of Nakata—as shown above—makes obvious the determining, identifying, and generating data steps (data is interpreted broadly to encompass the instruction to commence drilling).
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. Applicant’s arguments concerning the U and Th amounts are not persuasive in view of the equations incorporating U and Th concentrations plainly shown on page 10 of Nakata.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the claims recite “with one or more hardware processors of a computing system”. Nonetheless, the claimed invention fails the subject matter eligibility test.  See MPEP2106.04(a)(2) III C.  Examiner finds that Applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept
        2 See MPEP2106.04(a)(2) III B:
        --If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674.
        
        3 Examiner notes a common inventor with the instant application.